Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 U.S.C. 112, First and Second Paragraph Rejection
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling  in that the drawing disclosure and claim (which incorporates the broaden language of the special description by including “and described”) are in conflict as to scope. The special description attempts to broaden the scope of the claimed design beyond that shown in the drawing. The second and last statement in the last paragraph after the Fig. 1.7 description, “the drawings include vertical break dashed lines to illustrate variability of height of the storage furniture; the area between the break lines forms no part of the claimed design; the design is not restricted to specific color or color combination.”
Designs that are broken away are only definite for what they show in solid lines. The broken line description should leave no doubt about the limits of the claim. 
The language about not being restricted to any color or combination is broadening language that is not permitted.

Attention is directed to the fact that a special description which describes variations and modifications of the design which are not shown in the drawings is not permitted, MPEP §1503.01. Furthermore, in the decision of Racing Strollers Inc. v TRI Industries, 11 USPQ2d 1300, (Fed. Cir. 1989), the court held that “…the ‘best mode’ requirement of the first paragraph of §112 is not applicable, as a design only has one ‘mode’ and it can be described only by illustrations showing what it looks like (though some added description in words may be useful to explain the illustrations).”
The rejection of the claim may be overcome by amending the special description about indeterminate length in the specification, “the drawings include vertical break dashed lines to illustrate variability of height of the storage furniture; the area between the break lines forms no part of the claimed design;” , to read as below:
--The storage furniture is shown with a symbolic break in its length and width. The appearance of any portion of the storage furniture between the break lines forms no part of the claimed design. --

The rejection of the claim may be overcome by canceling the special description in the specification, the last statement in the paragraph, “the design is not restricted to specific color or color combination.” 
Applicant is reminded that “any description of the design in the specification, other than a brief description of the drawing, is generally not necessary, since as a general rule, the illustration in the drawing views is its own best description.”
The claimed design is patentable over the references cited. However, a final determination of patentability will be made upon resolution of the above rejection.
The claim stands rejected. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mimosa De whose telephone number is 571-272-2637.  The examiner can normally be reached on Monday-Thursday 6:00am-4:00pm.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Discussion of the Merits of the Application

All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below. 
Telephonic or in person interviews 
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).    
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at 
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

Responding to Official USPTO Correspondence 
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only) https://www.uspto.gov/patents/apply
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450
Facsimile to the USPTO's Official Fax Number (571‐273‐8300)
Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents/maintain/responding-office-actions
	


/Mimosa De/
Primary Examiner
Art Unit 2913